Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 23, 24, 27, 28, 32-37, 39, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160376695) in view of Binns (US 2015/0262798). 
Regarding claim 21, Yang teaches a magnetron structure for use in a sputtering apparatus, the magnetron structure comprising a magnetron;
a sensor (136, Fig. 1a) for sensing sensor signals related to the sputtering apparatus or the sputtering process,
and a controller (138) rigidly connected to the magnetron (Fig. 1), the controller being adapted for receiving and processing the senor signals from the sensor [0038] and being configured for processing the sensor signals into data for monitoring or controlling a status of the sputtering apparatus or components thereof or a status of the sputtering process [0017];
wherein parts removable with a target (228) are distinct from the magnetron structure (238, Fig. 2).  
Yang does not teach the controller rigidly connected to the magnetron, the controller being rigidly connected to the magnetron directly.  
Binns teach an electronic communication device (173a, 173b) for monitoring rigidly connected to the magnetron (FIG. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Yang by providing the controller rigidly connected to the magnetron, the controller being rigidly connected to the magnetron directly, as taught by Binns, because it would allow monitoring, identification and control of components and processes performed in the chamber [0007]. 
Regarding claim 23, Yang teaches the controller comprises a data processor for processing signals into data or vice versa (136, 138, [0021-0026]).  
Regarding claim 24, Yang teaches the controller further comprises data storage for storing the data related to the at least partly monitoring and/or controlling of a condition and/or a functioning of the sputtering apparatus (memory, [0036]). 
Regarding claim 27, Yang teaches wherein the controller further comprises a communication component for interchanging data with a controller external to the vacuum part of the sputtering apparatus (146, [0030]).  
Regarding claim 28, Yang teaches wherein the communication component is adapted for performing wireless communication using any of WIFI communication, Bluetooth communication, optical communication, or any EM radiation or for performing wired communication using any of optical fiber communication or electrical communication ([0037]). 
Regarding claim 32, Yang does not teach a controller rigidly connected to the magnetron. 
Binns teaches the magnetron comprises a top part for holding the target(120) and a bottom part (102) attachable to the top part, wherein an electronic communication device (173b) is rigidly connected to the bottom part (Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Yang by providing a magnetron comprises a top part for holding the target and a bottom part attachable to the top part, wherein an electronic communication device is rigidly connected to the bottom part, as taught by Binns, because it would allow monitoring, identification and control of components and processes performed in the chamber [0007]. 
Regarding claim 33, Yang does teach a wireless connection. 
Binns teaches the sputtering apparatus comprising a vacuum part (118) and an exterior non-vacuum part, wherein the structure comprises a wireless connector including an antenna (175, Fig. 1) for transmitting data to the exterior non-vacuum part (180) of the sputtering apparatus [0027].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Yang by providing a vacuum part and an exterior non-vacuum part, wherein the structure comprises a wireless connector including an antenna for transmitting data to the exterior non-vacuum part (180) of the sputtering apparatus, as taught by Binns, because it would allow monitoring, identification and control of components and processes performed in the chamber [0007]. 
Regarding claim 34, Yang does not teach the data as required by claim 34. 
Binns teaches wherein the data is any or a combination of cooling liquid related information, sputter power related information, magnetics related information, magnetron condition related information or target driving related information [0027].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the data monitored by the controller of Yang by providing the data is any or a combination of cooling liquid related information, sputter power related information, magnetics related information, magnetron condition related information or target driving related information, as taught by Binns, because it would allow monitoring, identification and control of components and processes performed in the chamber [0007]. 
Regarding claim 35, Yang teaches wherein the controller provides information for facilitating maintenance while being in use, giving information about its status and about the projected moment of required preventive maintenance (prediction of safe service life and its expiration [0017]).  
Regarding claim 36, Yang teaches wherein the controller provides information for facilitating maintenance while being in revision to understand the historic data thus facilitating adequate revision and maintenance [0017].  
Regarding claim 37, Yang teach wherein the controller (138) is a microcontroller [0034] because it would provide a processor for executing software [0034].  
Regarding claim 39, Yang teaches a sputtering apparatus comprising a magnetron structure (238) according to claim 21 and a magnet configuration ([0044]).  
Regarding claim 40, Yang teaches use of a controller in a magnetron structure for at least partly controlling a condition and/or a functioning of the sputtering apparatus [0016-0017]. 
Regarding claim 41, Yang teaches the data is any or a combination of incoming temperature of a cooling liquid, outgoing temperature of the cooling liquid, pressure of the cooling liquid, flow rate of the cooling liquid or resistivity of the cooling liquid, voltage towards the target, voltage on specific parts, electrical current through the system, spectral content or impedance, type of magnet configuration, positioning of the magnet configuration, local positioning, temperature, magnetic strength, temperature close to the target, temperature on specific parts of the magnetron, pressure inside the system, rotation or movement speed, operational lifetime [0017], driving unit electrical current or torque level over time or temperature of the driving unit.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Binns as applied to claim 21 in further view of  Barrett (US 2003/0136672).
Regarding claim 25, Yang does not teach an endblock for supporting a cylindrical magnet bar and target. 
Barrett teaches wherein the magnetron is an endblock adapted for supporting a cylindrical magnet bar and sputter target (Fig. 4).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Yang by providing an endblock for supporting a cylindrical magnet bar and target, as taught by Barrett, because it would provide improved electrical and thermal isolation to prevent costly downtime of the magneton during coating [0010]. 
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Binns as applied to claim 21 above in further view of Reiss (US 2006/0054494).
Regarding claim 29, Yang does not teach the magnetron further comprises a controller for controlling at least one actuator for adjusting a parameter related to the sputtering process in a sputtering apparatus.
Reiss teaches the magnetron further comprises a controller for controlling at least one actuator (74, fig. 1) for adjusting a parameter (substrate rotation) related to the sputtering process in a sputtering apparatus [0033].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetron of Yang by providing it further comprises a controller for controlling at least one actuator for adjusting a parameter related to the sputtering process in a sputtering apparatus, as taught by Reiss, because it would rotate the substrate and provide the substrate with an RF bias [0033].  
Regarding claim 31, Yang teaches a sputtering apparatus comprising a vacuum part (118, [0029]) and an exterior non-vacuum part (Fig. 1), but does not teach powering of the controller is based on a wired connection from the exterior non- vacuum part of the sputtering apparatus.  
Reiss teaches sputtering apparatus comprising a vacuum part (118, [0029]) and an exterior non-vacuum part (Fig. 1), wherein powering of the controller is based on a wired connection (umbilical 78 and feedthrough 82) from the exterior non- vacuum part of the sputtering apparatus (Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering apparatus of Yang by providing powering of the controller is based on a wired connection from the exterior non- vacuum part of the sputtering apparatus, as taught by Reiss, because it would provide electrical power to the interior of a vacuum ([0033]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Binns as applied to claim 21 above in further view of Crowley (US 2014/0246310).
Regarding claim 30, Yang does not teach the magnetron structure further comprising a power source for powering the controller, the power source being one of a battery or a power extractor adapted to obtain power from a cooling fluid flow or an electrical powering of a target tubes in the sputtering apparatus.  
Crowley teach the magnetron structure further comprising a power source for powering the controller, the power source being one of a battery or a power extractor adapted to obtain power from a cooling fluid flow or an electrical powering of a target tubes in the sputtering apparatus [0047].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetron structure of Yang by providing a power source for powering the controller, the power source being one of a battery, as taught by Crowley, because it would provide a self-contained power source [0047].  
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are moot in light of the new grounds of rejection set out above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794